Exhibit 10.1
Amendment dated September 10, 2010, to the Operating Agreement by and between
Realtors
Information Network, Inc. and RealSelect, Inc.
Amendment to Operating Agreement
     This Amendment to that certain Operating Agreement (“Operating Agreement”)
dated November 26, 1996, as previously amended, between Realtors Information
Network, Inc., an Illinois corporation (“RIN”), and RealSelect, Inc., a Delaware
corporation (“Operator”), is entered into effective as of September 10, 2010.
Capitalized terms used but not defined in this Amendment shall have the meanings
as set forth in the Operating Agreement.
     Now, therefore, for valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:
1. The following defined terms are hereby added to Section 1.1 of the Operating
Agreement:
     “Amendment Effective Date” shall mean September 10, 2010.”
     “Competitor Website” shall mean any web site [----- * -----].”
2. Sections 5.4 (b) is hereby amended to read in its entirety as follows:

  “(b)   The System shall be organized in a fashion to facilitate efficient
access to the Real Property Ads by a user. Graphical interfaces shall be
designed in a professional manner with the objective of providing a sharp,
uncluttered image and ease of use. It is expected that the user will not be
required to step through primarily advertising screens on such user’s search to
relevant Real Property Ads unless such user so elects by deliberate mouse click
(or an equivalent action). Operator may in its sole discretion make changes to
the features (“features” shall not be deemed to include the underlying content
displayed within such features), design and layout of the Domain Site and to the
functionality of the user interface of the Domain Site (except for any change in
the color or presentation of the marks covered by the Trademark Agreement).
Operator shall provide RIN with seventy two (72) hours advance written notice of
any significant change implemented pursuant to this section along with a
sufficiently detailed explanation of the change to enable the RIN staff to be
able to brief the RIN directors and/or respond to member inquiries.         With
respect to content which may appear on the Domain Site:

  (1)   Operator may add content to Real Property Ads without the approval of
RIN. In the event that Operator adds to Real Property Ads content that is not
either supplied to Operator by Data Content Providers or expressly approved by
RIN, or Operator adds features or

 

*     Confidential Treatment Requested – Confidential portions of this document
have been redacted pursuant to an application submitted to the U.S. Securities
and Exchange Commission requesting confidential treatment of the omitted
portions; such omitted portions have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



      functionality pursuant to 5.4(b) above, Operator shall provide listing
brokers [----- * -----]; provided, however, that such [----- * -----] shall be
at no-cost to the listing brokers, shall be on an unbundled basis ( e.g., on a
content category by content category basis) and, as soon as technically possible
(which Operator shall make commercially reasonable efforts to achieve), shall be
on a listing by listings basis.     (2)   Notwithstanding the foregoing,
Operator may not add the following content to the Domain Site without the prior
consent of RIN (such consent shall be in RIN’s sole discretion):

  (A)   Information with respect to real estate being offered for lease or sale
directly by the owner thereof without the assistance of a licensed real estate
broker or salesperson, except to the extent otherwise provided in
Section 5.7(f);     (B)   The names of property owners, whether any property is
presently occupied or vacant, or content, if any, restricted or prohibited from
display pursuant to the terms of the applicable Data Content Provider Agreement;
    (C)   Any automated valuation models (“AVMs”) generated by Operator or its
Controlled Entities; provided, however that Operator may display AVMs generated
by third party(ies) [----- * -----];     (D)   Changes to Schedule A
inconsistent with Section 5.7(a);     (E)   Changes and/or content that would
result in the home page being inconsistent with Section 5.4(c) below; or     (G)
  Content which is illegal or which would violate NAR’s code of ethics.

  (3)   Operator and RIN commit to hold regular meetings between their content
teams to discuss their respective content strategies and shall bring to the
other party’s attention any new or unique content a party believes the other
party would find interesting. In addition, unless otherwise restricted by this
Amendment, Operator may in its sole discretion add such content to the Domain
Site as is, or may be, contained on any Competitor Website.     (4)   In
addition, Operator may recommend to RIN additions to content that it reasonably
believes will improve the Domain Site. Any such request to add content to the
Domain Site shall be in sufficient detail to enable RIN to reasonably determine
the nature of scope of the content being requested to be added to the Domain
Site. Any such content (expressly excluding any content that is added to the
Domain Site in accordance with Sections 5.4(b)(1) and 5.4(b)(3) hereof) shall be
subject to the approval of RIN (which approval shall not be unreasonably
withheld) prior to its addition to the site. RIN shall approve or deny each such
request for approval within ten (10) Business Days of Operator’s submission of
such request, and in the event that RIN fails to respond to any such request
within such ten (10) Business Day period, then such request shall be deemed to
be approved.

 

*     Confidential Treatment Requested – Confidential portions of this document
have been redacted pursuant to an application submitted to the U.S. Securities
and Exchange Commission requesting confidential treatment of the omitted
portions; such omitted portions have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  (5)   In addition, RIN may recommend to Operator additions to content or
functionality that it reasonably believes will improve the Domain Site. Any such
request to add content to the Domain Site shall be in sufficient detail to
enable Operator to reasonably determine the nature of scope of the content being
requested to be added to the Domain Site. Any such content shall be subject to
the approval of Operator (which approval shall not be unreasonably withheld)
prior to its addition to the site. Operator shall approve or deny each such
request for approval within ten (10) Business Days of RIN’s submission of such
request, and in the event that Operator fails to respond to any such request
within such ten (10) Business Day period, then such request shall be deemed to
be approved.     (6)   Notwithstanding the foregoing or any other provision
contained herein, any content appearing on (or derived from content appearing
on) the Domain Site on or before the Amendment Effective Date, excluding any new
content in beta testing of changes to the Domain Site as of the Amendment
Effective Date, shall be deemed to be approved content, as if the same had been
approved by RIN pursuant to Section 5.4(b)(4) hereof.     (7)   Notwithstanding
the foregoing, Operator may not make any changes to the following
“Find-a-Realtor” features or functionality on the Domain Site without the prior
consent of RIN (such consent shall be in RIN’s sole discretion):

  (i)   Search results and the sort order of REALTORS® or offices returned in a
search in the feature;     (ii)   Any display of NAR marks, designations and/or
certifications;     (iii)   Which designations or certifications may be
displayed (i.e., NAR family designations & certifications may only be
displayed);     (iv)   Directory to include REALTORS® only;     (v)   Use or
display of any REALTOR® productivity statistics (e.g., active listing counts,
sold transactions), subject to the listing brokers ability to opt-out and permit
the display of such content;     (vi)   Consumer evaluations or ratings of
REALTORS® or real estate brokerages;     (vii)   Basic and advanced search
criteria for Find-a-REALTOR®;     (viii)   NRDS data provided for
Find-a-REALTOR® may not be re-purposed in any way;     (ix)   Operator shall
take reasonable commercial steps to protect the content within Find-a-REALTOR
from unauthorized use by third parties; or     (x)   How member data is used for
teams or other entities that are not based on a primary member or office record.

3. The following language in the first sentence of Section 5.4(c) is hereby
deleted: “The design and layout for the main home page (introductory screen) for
the Domain Site shall be prepared and submitted by Operator to NAR for its
approval (which approval shall not be unreasonably withheld or delayed);”. In
addition, the second sentence of Section 5.4(c) is hereby deleted in its
entirety. Also, Operator hereby agrees that the home page of the Domain Site
shall provide a visual and electronic link to houselogic.com and Realtors
Property Resource, and RIN agrees that the home page of

 



--------------------------------------------------------------------------------



 



houselogic.com shall provide a visual and electronic link to the Domain Site of
equal prominence as the link on the Domain Site for houselogic.com.
4. The “$5,000” referenced in Section 5.7(a) is hereby replaced with “30,000”.
5. The first sentence of Section 5.7(d) shall be amended to read in its entirety
as follows: “Except as provided in Section 5.4(b)(1), no advertisements from
Restricted Advertisers shall be placed on, or linked from, a Data Content
Provider’s Real Property Ad that shows information on a single property, except
to the extent that such advertisements have been or may be approved by RIN.”
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first set forth above.

            REALTORS® INFORMATION NETWORK, INC.

      By:         /s/ Robert A. Goldberg         Name:         Robert A.
Goldberg         Title:         Pres & CEO     
 
    REALSELECT, INC.

      By:         /s/ James S. Caulfield         Name:         James S.
Caulfield         Title:         EVP & General Counsel     

 